DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Office has carefully considered Applicant’s remarks dated 08/23/2021.  Applicants remarks are made of record.  There were no amendments to the claims. The pending claims at this time are 1-14, all of which stand rejected.  Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  All previously made rejections are now withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 20160244019A1 issued to Beasley et al. in view of USPUB 2002/0122908 A1 issued to  Li et al.
Regarding Claim 1, where Applicant seeks that a silicone-coated fabric comprising: a synthetic fiber woven fabric, a silicone-containing resin coated on one surface of the synthetic fiber woven fabric, and a thermoplastic resin adhering to a non-silicone coated surface of the synthetic fiber woven fabric, which is not coated with the silicone-containing resin, the synthetic fiber woven fabric being between the silicone-containing resin and the thermoplastic resin, wherein the adhesive strength between the non-silicone coated surface and the thermoplastic resin is 0.01 to 100 N/cm and the thermoplastic resin has an adhering area of 1 to 45% on the non-silicone coated surface;   
	Applicant is directed to the teachings of Beasley et al who disclose making dual coated airbags for vehicles [ abstract].  The vehicle airbag comprises a first fabric panel and a second fabric panel.  The first fabric panel and the second fabric panel are attached together to form an airbag having an outer surface and an inner surface. Coating are applied to both surfaces of the fabric panels.  Both panels are woven [0006, 0013-0014, 0030-0033].  A first coating is applied directly to the first inner side of the fabric substrate, the first coating comprising an elastomeric material comprising a polyorganosiloxane comprising at least two C2-C6 alkenyl groups attached to silicon per molecule [0063-0092]. The first coating being a single layer coating formed on the inner surface of the airbag; this is equivalent to Applicant’s silicone containing coating.  A second coating, equivalent to Applicant’s thermoplastic coating [0093-0096] is also applied directly on the second outer side of the fabric substrate, the second coating 
	Beasley et al. do not expressively suggest the claimed adhesive strength.  However, it should be noted that the adhesion strength between the surfaces of the non-silicone coating and the fabric would be related to the viscosity of the thermoplastic resin being used.  As Applicant and Beasley both use the same composition for the thermoplastic coating layers, it is the position of the Office that the claimed resultant properties of adhesion as sought in this claim, would be inherent if not obvious to the coating/composite of Beasley et al. It is reasonable to presume so, as support for said presumption is found in the use of like materials (i.e. dual coated woven fabric panels used to make airbags, where the composition of the coating and the fibers are the same).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present once the Beasley et al. product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.. 
	Beasley et al do not disclose the amount of the thermoplastic resin has an adhering area of 1 to 45% on the non-silicone coated surface. This is best exemplified by the teachings of Li et al. Li et al. teaches making low coating airbags and at 0035 teaching that the coating can by applied by film, transfer, extrusion or other well-known methods that that one can create a spacing or pattern of dots, thereby making the 
	Additionally, modifying the amount or percentage of coating applied to an airbag fabric is well within the aptitude in the art. A skilled artisan has good reason to pursue known amount options within his or her technical grasp. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of the coating applied, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed amount has critical and has unexpected results. In the present invention, one would have been motivated to optimize the amount of coating motivated by the reasoned expectation of making the foldability and flexibility easier.  Beside less coating weight is much more economical when producing airbags . 
	Regarding Claim 2, where Applicant seeks that the silicone-coated fabric according to claim 1, wherein the thermoplastic resin has a melting point of 50 to 200°C;   As Applicant is using the same type of thermoplastic resins, then the melting point properties are also the same.  Additionally, it is well known and the use of a 
	Regarding Claim 3,  where Applicant seeks that the silicone-coated fabric according to claim 1, wherein the coating amount of the silicone-containing resin is 10 to 200 g/m2; Applicant is directed to Beasley et al. who teach that the coating weight if 15 to 50 gsm.  This falls within Applicant’s claimed range. 
	Regarding Claim 4, where Applicant seeks an silicone-coated fabric of claim 1;   both Beasley and Li teach silicone-coated fabric for the preparation of airbags.	Regarding Claim 5, where Applicant seeks that the silicone-coated fabric according to claim 1, wherein the silicone- containing resin comprises an addition polymerization silicone rubber; Applicant is directed to the polysiloxanes listed at 0063-0084.
	Regarding Claim 6, where Applicant seeks that the  silicone-coated fabric according to claim 5, wherein the silicone- containing resin comprises dimethyl silicone rubber, methyl vinyl silicone rubber, methyl phenyl silicone rubber, trimethyl silicone rubber, fluorosilicone rubber, methyl silicone resin, methylphenyl silicone resin, methyl vinyl silicone resin, epoxy-modified silicone resin, acrylic- modified silicone resin, or polyester-modified silicone resin; Applicant is directed Beasley 0063-0092 where they teach using polyorganosiloxanes comprising at least two C2-C6 alkenyl groups attached to silicon per molecule [0063-0092].
	Regarding Claim 7, where Applicant seeks that the  silicone-coated fabric according to claim 1, wherein the silicone- containing resin further comprises an adhesive aid;   Applicant is directed to 0063-0064 where Beasley provides the latitude for the use of adhesion promoters.
	Regarding Claim 8, where Applicant seeks that the  silicone-coated fabric according to claim 7, wherein the adhesive aid is selected from the group consisting of amino-containing silane coupling agents, epoxy- modified silane coupling agents, vinyl-containing silane coupling agents, chloro-containing silane coupling agents, and mercapto-containing silane coupling agents; Applicant is directed to 0063-0064 where Beasley provides the latitude for the use of adhesion promoters which can be amino based 0097. 	Li et al. also teaches the use of adhesion promoters see 0071-0072 such as epoxies or other silanes.
	Regarding Claim 9, where Applicant seeks that the  silicone-coated fabric according to claim 1, wherein the silicone- containing resin further comprises an inorganic filler; Applicant is directed to 0064-0066 where mineral fillers are shown.	Regarding Claim 10,  where Applicant seeks that the silicone-coated fabric according to claim 9, wherein the inorganic filler comprises silica particles; Applicant is directed to 0072 of Li et al.
	Regarding Claim 11, where Applicant seeks that the  silicone-coated fabric according to claim 9, wherein the inorganic filler is in an amount of from 10 wt% to 20 wt% of the silicone-containing resin: Applicant is directed to 0096 where it is shown that it is approximately 12% by weight of the resin, which overlaps with Applicant’s sought range.   Alternatively, the suggested amount of the filler to be 10-20 wt % of the resin is an optimizable ingredient.  A skilled artisan would have found it obvious to varied the amount of the filler as it is well known that the use of a additives and fillers provides a means of adjusting polymer chemical and physical properties by adjusting the ratio or amount of filler or additive within the polymer in order to meet particular properties/requirements of the product.  Additionally, a person having ordinary skill in the art has good reason to pursue known amount options within his or her technical grasp. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of the filler, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed amount of filler is critical and has unexpected results. In the present invention, one would have been motivated to optimize the amount of filler motivated by the adjust/reduce the viscosity.
	Regarding Claim 12, where Applicant seeks that the  silicone-coated fabric according to claim 9, wherein the silicone- containing resin has a resin viscosity of from 10,000 to 50,000 mPa-sec; Applicant is directed to 0074 of Beasley et al.
	Regarding Claim 13, where Applicant seeks that the silicone-coated fabric according to claim 1, wherein the thermoplastic resin comprises a low-density-polyethylene resin, an EVA resin, a polyamide resin, a polyester resin, a PVA resin, a polyurethane resin, a polyolefin resin, or an ionomer resin; Applicant is directed to 0093-0099 of the Beasley reference.   
	Regarding Claim 14, where Applicant seeks that the  silicone-coated fabric according to claim 1, wherein the coating amount of the thermoplastic resin is 20 to 400 g/m2: Applicant is directed to 0093-0099 of the Beasley reference.   
Conclusion
   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



ASP